Citation Nr: 0119437	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  01-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel






INTRODUCTION

The veteran served on active duty from February 1942 to July 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 16, 2001, determination of 
the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO) that the appellant 
was not eligible for VA nonservice-connected death pension 
benefits because she and the veteran had been married for 
less than a year prior and the fact that she and the veteran 
had no children together.

The appellant has submitted evidence directly to the Board 
without a waiver of initial consideration by the RO.  Much of 
the evidence is duplicative of evidence previously of record.  
Any evidence that is not duplicative is not relevant or 
material to the claim in that it does not tend to show that 
the appellant meets the requirements for death pension 
benefits.  Thus, the Board may proceed with deciding the 
case.  


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the appellant.  
The appellant was notified of the information and evidence 
needed to substantiate this claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The appellant has applied for VA nonservice-connected 
death pension benefits as the surviving spouse of the 
veteran.

3.  The marriage of the veteran and appellant occurred in 
March 2000, and such marriage was for less than one year due 
to the veteran's death in July 2000.

4.  The veteran and the appellant had no children together.


CONCLUSION OF LAW

There is no legal authority for entitlement to VA nonservice-
connected death pension benefits for the appellant.  38 
U.S.C.A. §§ 101(3), 1541 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.50, 3.54 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the veteran's March 1976 claim for nonservice-
connected pension benefits, he had been married twice with 
both marriages ending in divorce.  In a March 2000 affidavit 
to a Vice Consul of the United States of America, he swore 
that he had never been married.  According to a copy of a 
certificate of marriage, the veteran and the appellant were 
married on March [redacted], 2000, in the Republic of the 
Philippines.  

The death certificate submitted by the veteran's daughter 
reflects that the veteran was found dead on July [redacted], 2000, 
and was divorced at the time of death.

In her November 2000 VA Form 21-534, the appellant did not 
indicate that she and the veteran had a child together and 
there is no other evidence of record that they did.

In a January 16, 2001, determination, the RO held that the 
appellant was not eligible for VA nonservice-connected death 
pension benefits because of the length of her marriage to the 
veteran and the fact that she and the veteran had no 
children.

On January 30, 2001, the appellant submitted several letters 
written by the veteran.  In those letters, the veteran 
referred to B., who was apparently the appellant's son, as 
his son.  However, there is no indication from those letters 
that the veteran actually fathered B. or that he had even met 
the appellant prior to March 2000.

Legal Criteria 

The term "surviving spouse" is defined as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Nonservice-connected death pension benefits shall be paid to 
the surviving spouse of a World War II veteran if such 
surviving spouse was married to such veteran (1) as of 
January 1, 1957; or (2) for one year or more; or (3) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. § 1541(f); 
38 C.F.R. § 3.54(b).


Analysis

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  Furthermore, this law defines a "claimant" as 
any individual applying for, or submitting a claim for, any 
benefit under the laws administered by VA.  This law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the January 16, 2001, and the February 12, 2001, 
letters that she was not eligible for VA nonservice-connected 
death pension benefits because her marriage had not been of 
the required duration and the fact that she and the veteran 
had no children together.  The length of her marriage to the 
veteran and the existence of any children born of the 
appellant and the veteran are the key questions in this case, 
and those letters - as well as the statement of the case - 
informed her of the evidence needed to substantiate her 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the January 16, 2001, 
and the February 12, 2001, letters and the statement of the 
case informed her of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist a claimant in obtaining 
evidence to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The appellant submitted evidence of her 
marriage to the veteran, and she has not referenced any 
evidence that has not been obtained and might aid her claim 
or that might be pertinent to the bases of the denial of this 
claim.

Thus, VA's duty to notify and assist the appellant has been 
satisfied and there is sufficient evidence of record to 
decide the claim.  

The appellant does not dispute that she was only married to 
the veteran from March [redacted], 2000, to July [redacted], 2000, a period 
less than one year in length.  She merely argues that she is 
entitled to nonservice-connected death pension benefits 
because she was married to the veteran at the time of his 
death.  As for whether the veteran and the appellant had a 
child together, it is neither claimed nor shown that they 
did.  Although in correspondence to the appellant the veteran 
referred to B., who is apparently the appellant's son, as his 
son, the correspondence also indicates that the appellant and 
veteran would first meet when he went from the United States 
to the Philippines for their wedding.  Thus, there is no 
allegation and no probative evidence that they had a child 
together.  

In short, the appellant and the veteran were married after 
January 1, 1957, and for less than one year, and did not have 
any children together.  The law precludes basic eligibility 
for nonservice-connected death pension benefits because their 
marriage was for less than a year and they did not have a 
child together.

Accordingly, basic eligibility for nonservice-connected death 
pension benefits must be denied as a matter of law. 38 
U.S.C.A. §§ 101(3), 1541 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.50, 3.54 (2000).  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The decision in this case is not meant to indicate that the 
appellant was not legally married to the veteran or that she 
is not his widow.  However, in order to meet the requirements 
for certain VA death benefits, a marriage must have been for 
a specified duration or a child must have been born to the 
veteran and the surviving spouse.  Neither of those 
requirements is met in this case.  Therefore, there is no 
legal basis for allowing the claim.  


ORDER

Eligibility for VA nonservice-connected death pension 
benefits is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



